United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Imperial, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-536
Issued: June 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 9, 2014 appellant filed a timely appeal from a December 12, 2013 decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $1,026.82 from October 10 through 23, 2008;
and (2) whether OWCP properly found that appellant was at fault in the creation of the
overpayment and therefore not entitled to waiver of the recovery.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 5, 2007 appellant, then a 34-year-old instructor, filed a traumatic injury
claim (Form CA-1) alleging burning and aching in his arms and shoulders as a result of an
incident that occurred during a training exercise dealing with resisting arrest. On May 16, 2008
OWCP accepted his claim for a bilateral sprain of the shoulder and upper arm involving the
rotator cuff. It paid medical and compensation benefits. Appellant’s compensation was
deposited directly into his bank account.
On September 25, 2008 appellant claimed compensation for the period October 10
through 24, 2008; and on October 16, 2008 he claimed compensation as of October 24, 2008.
In a report dated October 20, 2008, Dr. Robert E. Pennington, Board-certified in physical
medicine and rehabilitation, noted that appellant’s left shoulder arthroscopy and subacromial
decompression procedure had been rescheduled to October 24, 2008. Appellant underwent these
procedures on that date.
An examination of appellant’s compensation history reveals that on November 21, 2008
OWCP paid his disability compensation for the period October 10 through November 5, 2008 in
the amount of $3,192.39.
Appellant stopped work on October 24, 2008, the date of his surgery. On November 6,
2008 he returned to work on full-time light duty.
On July 19, 2013 OWCP made a preliminary determination that appellant received an
overpayment of compensation in the amount of $1,026.82. Appellant stopped work on
October 24, 2008 and returned to work on November 6, 2008, but received compensation for the
period October 10 through 23, 2008. As he was overpaid from October 10 through 23, 2008, he
received an overpayment of compensation in the amount of $1,026.82. OWCP also found that
appellant was at fault, as he accepted compensation to which he knew or reasonably should have
known he was not entitled.
By decision dated December 12, 2013, OWCP finalized the overpayment in the amount
of $1,026.82. It determined that waiver of overpayment was not appropriate, as appellant
knowingly accepted wage-loss compensation to which he was not entitled while he continued
full-time work.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.2 FECA, however, also places limitations on an employee’s right to receive
compensation benefits. Section 8116 provides that, while an employee is receiving benefits, he
or she may not receive salary, pay or remuneration of any type from the United States, except in

2

5 U.S.C. § 8102(a).

2

limited circumstances.3 OWCP’s regulations further state that compensation for wage loss due
to disability is available only for the period where an employee’s work-related medical condition
prevents him or her from earning the wages earned before the work-related injury.4 A claimant
is not entitled to receive temporary total disability and actual earnings for the same period.5
OWCP’s procedures provide that an overpayment in compensation is created when a claimant
works and has earnings but continues to receive wage-loss compensation.6
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $1,026.82. The record reflects that he received wage-loss compensation for the period
October 10 through 23, 2008, but received wages from the employing establishment during this
period. OWCP determined that the amount of compensation appellant received for the period
October 10 through 23, 2008 totaled $1,026.82. Because appellant received regular full-time
wages from the employing establishment for this period, the Board finds that his receipt of dual
payments created an overpayment of compensation. He has not submitted any evidence showing
that he did not receive an overpayment of compensation or contesting the amount of the
overpayment. The Board finds that OWCP properly determined that appellant received an
overpayment in the amount of $1,026.82 for the period October 10 through 23, 2008.
On appeal, appellant argues that he did not receive an overpayment because no payment
from OWCP appeared on his earnings and leave statements. The record, however, clearly
substantiates that he received the overpayment in question.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of FECA provides that adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of this subchapter or would be against
equity and good conscience.7 No waiver of an overpayment is possible if the claimant is at fault
in creating the overpayment.8
On the issue of fault, 20 C.F.R. § 10.433(a) provides that an individual is with fault in the
creation of an overpayment who: (1) made an incorrect statement as to a material fact which the
individual knew or should have known to be incorrect; or (2) failed to furnish information which
the individual knew or should have known to be material; or (3) with respect to the overpaid
3

Id. at § 8116(a).

4

20 C.F.R. § 10.500(a).

5

Supra note 3.

6

See L.S., 59 ECAB 350, 353-54 (2008); Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial
Overpayment Actions, Chapter 6.200.2(d) (May 2004).
7

5 U.S.C. § 8129(b).

8

Gregg B. Manston, 45 ECAB 344, 354 (1994).

3

individual only, accepted a payment which the individual knew or should have been expected to
know was incorrect.9
With respect to whether an individual is without fault, section 10.433(b) of OWCP’s
regulations provide that whether or not OWCP determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances surrounding the
overpayment. The degree of care expected may vary with the complexity of those circumstances
and the individual’s capacity to realize that he or she is being overpaid.10
ANALYSIS -- ISSUE 2
OWCP applied the third standard in this case, finding that appellant accepted a
compensation payment on November 21, 2008 that he knew or should have known was
incorrect. Appellant accepted wage-loss compensation payment for the period October 10
through November 5, 2008, encompassing the period October 10 through 23, 2008 when he
continued to work with no wage loss. The Board finds, however, that OWCP failed to establish
that, at the time appellant accepted the payment of compensation, he knew or should have known
that the payment was incorrect.
In cases where a claimant receives compensation through direct deposit, the Board has
held that OWCP must establish that at the time a claimant received the direct deposit in question
that he or she knew or should have known that the payment was incorrect.11 The Board has held
that an employee who receives payments from OWCP in the form of a direct deposit may not be
at fault for the first incorrect deposit into his or her account, since the acceptance of the
overpayment, at the time of receipt of the direct deposit, lacks the requisite knowledge.12
Because the fault is defined by what the claimant knew or should have known at the time of
acceptance, one of the consequences of electronic fund transfers is that the claimant lacks the
requisite knowledge at the time of the first incorrect payment.13 Whether or not OWCP
determines that an individual is at fault with respect to the creation of an overpayment depends
on the circumstances surrounding the overpayment.14 It is not appropriate, however, to make a
finding that a claimant has accepted an overpayment by direct deposit until such time as a
reasonable person would have been aware that this overpayment had occurred. This awareness
could be established either through documentations such as a bank statement or notification from
OWCP or where a reasonable period of time has passed during which a claimant could have
reviewed independent confirmation of the incorrect payment.15
9

20 C.F.R. § 10.433(a). See Kenneth E. Rush, 51 ECAB 116, 118 (1999).

10

Id. at § 10.433(b).

11

See C.K., Docket No. 12-746 (issued May 1, 2012).

12

See Tammy Craven, 57 ECAB 689, 692 (2006).

13

J.S., Docket No. 12-1707 (issued June 10, 2013).

14

Id., see also K.D., Docket No. 13-451 (issued April 12, 2013).

15

See K.H., Docket No. 13-451 (issued April 12, 2013).

4

The Board finds that appellant was not at fault in the creation of the overpayment.
Appellant’s surgery was rescheduled to October 24, 2008, and OWCP was informed of this fact
by November 14, 2008 prior to the November 21, 2008 payment. However, he worked and
received regular full-time wages during the period that the overpayment was created, October 10
through 23, 2008. Appellant’s check was deposited electronically into his account and this was
the first incorrect payment made to him. There is no documentation or other evidence to
demonstrate that he had clear knowledge that at the time he received a direct deposit from
OWCP on November 21, 2008, covering the period October 10 through November 5, 2008, that
a portion of the payment was incorrect or that a reasonable period of time passed during which
he could have reviewed bank statements or been informed of the incorrect payment.
Accordingly, OWCP improperly determined that he was at fault in the creation of the
overpayment.
The Board finds that this case is not in posture for decision regarding the issue of waiver
of recovery of overpayment for the direct deposit on November 21, 2008 covering the
overpayment from October 10 through 23, 2008. The Board will set aside the December 12,
2013 decision regarding the issue of fault as to the November 21, 2008 direct deposit and will
remand the case to OWCP to determine whether appellant is entitled to waiver of recovery for
the direct deposit of compensation covering the period October 10 through 23, 2008.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $1,026.82 for the period October 10 through 23, 2008 because he received dual payments of
regular full-time wages and wage-loss compensation from OWCP. The Board further finds that
he was without fault for this period of overpayment. The case will be remanded for
consideration of waiver of the recovery of the overpayment from October 10 through 23, 2008.

5

ORDER
IT IS HEREBY ORDERED THAT the December 12, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part and the case is
remanded for further action consistent with this decision of the Board.
Issued: June 10, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

